Title: From John Adams to Nathaniel Barrett, 2 December 1785
From: Adams, John
To: Barrett, Nathaniel


     
      Sir
      Grosvenor Square Decemr. 2d 1785—
     
     Last Night I received your Letter of Nov. 29. inclosing another written at sea give me Leave to Congratulate you, on your fortunate Escape from the Dangers of Shipwreck.
     I am indeed no stranger to the Marquiss’s exertions in the affair of the Oil, and it may not be improper to mention to you, the Particulars of the Rise and Progress of them. One day at dinner I beleive at his House or mine, He addressed himself to me, and said, He had been treated with so much affection and respect at Boston and its Neighbourhood that he wishd it was in his Power to do some service to that part of America. I said it would be easy to put him in a Way to do a very valuable service. He said I had but to mention any Thing in his Power and it should be done. I replied that we wanted to know. 1. With what sort of Oil, the Reverberes of Paris and other Cities were illuminated. 2 what was the Price of that Oil. 3 whether it was the Growth and Manufacture of France, or of Foreign Countries. 4. whether it were paid for in Cash or French produce or Manufactures. 5: Who had the Care of the Lamps, Oil and Illumination, whether the Court or the City. 6— What Duties were now payable on the Importation of Foreign Fish Oil. 7.— whether those Duties would be taken off. and lastly whether any plan Could be contrived to introduce into the Reverbers of France, the White Serma Cæti Oil of New England! He said he was very much obliged to me and I should hear further from him soon.— He was as good as his Word, and soon informed me that Monsieur Tourtille de Sangrain, had a Contract for Illuminating thirty Cities for 15 years, that he had seen him and concerted a plan, that he had obtained of Monsieur de Colonne his promise to take off the Duties for a Tryal, and without any more details he Obtained of Mr de Sangrain the

Proposals and samples sent to America by my son In an affair of such Consequence, and in so critical a moment it is to be wished that some voluntary association of private Gentlemen, or even the Legislature of the state had agreed to the proposals at a Venture.— perhaps however the method taken is a better One—
     Mr Thomas Boilstone has the start of you. He went from hence with a large Cargo of Oil which I am informed he has sold. He had Letters from me to several Gentlemen. He has Intelligence and a Capital equal to the Whole Contract. How far he has proceeded I know not— if you and Mr Boilstone can co-operate, so much the better.— I should advise you to see him, as soon as may be. you may hear of Him at the American Ambassadors—
     The best thing for him and you would be to get introduced to Mr de Sangrain and Communicate to him exact Information and receive from him in return all the Lights you want. Mr Boilstons’ Oil will afford you Samples of the Nature and Qualities of Our Oil. I need not mention to you that it resists Cold and yeilds light in greater degrees than other Oil— in all such things your knowledge as well as Mr Boilstones are infinitely superior to mine—
     Inclosed with this are Letters of Introduction to several Gentlemen I wish you every success in this Business—both for your own sake as that of the Publick—
     yours &c &c—
    